UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-51003 CALAMOS ASSET MANAGEMENT, INC. (Exact name of Registrant as specified in its charter) Delaware 32-0122554 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Calamos Court, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 630-245-7200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. □Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. □Yes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes □No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes □No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filer x Non-accelerated filer □ (do not check if smaller reporting company) Smaller reporting company □ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). □ Yes x No The aggregate market value of common stock held by non-affiliates (assuming that all directors and executive officers are affiliates) on June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was $228.0 million. At March 8, 2013, there were 20,473,365 shares of Class A common stock and 100 shares of Class B common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III - Portions of the definitive proxy statement for our Annual Meeting of Shareholders on or about June 5, 2013, as specifically described herein. PARTI ITEM 1. BUSINESS Unless the context otherwise requires, references to “we,” “us,” “our,” “our Company,” and “the Company” refer to Calamos Asset Management, Inc., a Delaware corporation incorporated on July23, 2004, and its consolidated subsidiaries, including Calamos Investments LLC and the operating company subsidiaries of Calamos Investments LLC. “Calamos Advisors” refers to Calamos Advisors LLC, a Delaware limited liability company, an investment advisor registered with the U.S.Securities and Exchange Commission (“SEC”) and wholly-owned subsidiary of Calamos Investments LLC. Calamos Advisors acts as an investment advisor in managing our separate accounts and open-end and closed-end funds; “Calamos Family Partners” refers to Calamos Family Partners, Inc., a Delaware corporation, and our predecessor holding company. Calamos Family Partners is a private firm owned by members of the Calamos family and owns all the outstanding shares of our ClassB common stock; “Calamos Global Funds” and “Offshore Funds” refer to Calamos Global Funds PLC, an Ireland-domiciled open-end umbrella company consisting of Undertakings for Collective Investment in Transferable Securities (“UCITS”), which are registered in the Republic of Ireland; “Calamos Financial Services” refers to Calamos Financial Services LLC, a Delaware limited liability company and broker-dealer registered under the Securities Exchange Act of 1934, as amended, and a wholly-owned subsidiary of Calamos Investments LLC. Calamos Financial Services acts as the sole distributor of our family of open-end funds;and “Calamos Interests” refers to Calamos Family Partners and John P. Calamos,Sr., our Chairman of the Board, Chief Executive Officer and Global Co-Chief Investment Officer. Mr.Calamos also holds the controlling interest in Calamos Family Partners. The other wholly-owned subsidiaries of Calamos Investments LLC are Calamos Wealth Management LLC (“Calamos Wealth Management”), a registered investment advisor that provides wealth management services, including asset allocation and investment advisory services, to high net worth individuals, family offices and private foundations, and Calamos Investments LLP (formerly known as Calamos International LLP), an indirect majority-owned subsidiary of Calamos Investments LLC, is a registered investment advisor with the Financial Services Authority (“FSA”) in the United Kingdom and distributor of the Offshore Funds and Company’s products globally. Total Assets includes assets under management as well as assets in which the Company provides model portfolio design and oversight. Total Assets and other financial data presented in this report with respect to the open-end funds that we manage include the Calamos Growth and Income Portfolio, which is a portfolio of the Calamos Advisors Trust, a registered open-end investment company. However, references to the term “open-end funds” in this report do not otherwise include this portfolio. References to “funds” in this report refer to both open-end and closed-end funds, as well as Offshore Funds. 2 Overview Calamos Asset Management, Inc. is the sole manager of Calamos Investments LLC, which owns and manages our operating companies. For more than 35 years, we have provided investment advisory services to institutions and individuals, managing and advising $30.6 billion in Total Assets as of December 31, 2012. Throughout our history, we have based our investment philosophy on the belief that the key to consistent, long-term success is achieving an optimal balance between enhancing return and managing risk. We have consistently applied our investment philosophy and proprietary processes centered on risk management across a range of U.S. and global investment strategies. The graphic below illustrates our organizational and ownership structure as of December 31, 2012: Represents combined economic interest of Calamos Family Partners and John P. Calamos, Sr. who is also a member of Calamos Investments LLC. Represents combined economic interest of all public stockholders, including John P. Calamos, Sr., Nick P. Calamos and John P. Calamos, Jr.’s combined 8.4% ownership interest of Class A common stock. The calculation of ownership interest includes options and RSUs that vest within 60 days. As of May 2, 2012, Calamos International LLP’s name changed to Calamos Investments LLP. 3 Our Company began as a boutique investment manager, with an emphasis on strategies that sought to maximize the potential of convertible securities to manage risk and build wealth. Today, we are a global asset management firm that offers strategies to fulfill a range of asset allocation goals through a multi-team platform. We are headquartered in the Chicago metropolitan area. Our Company also has offices in London and New York. Our evolution as a company has been a logical expansion of our core investment discipline and proprietary resources, which are built upon gaining a comprehensive understanding of a company and the relative attractiveness of the securities within its capital structure. The breadth and depth of this approach has provided the foundation for building multiple specialized investment teams and diverse investment strategies. All of our portfolios benefit from the research and insights of a collaborative investment culture and the accumulated knowledge we have amassed over the decades. As more fully described in the Investment Strategies of Item 1. Business, our strategies include U.S. equity, low-volatility equity, global/international equity, fixed income, convertible, and alternative. We believe a disciplined adherence to our investment philosophy has enabled us to deliver strong risk-adjusted returns in many of our strategies over multiple market cycles. We seek institutional and individual clients with long-term investment horizons. We make our range of investment strategies and services available to these clients, directly and through intermediaries, by offering investment products designed to suit their investment needs, such as open-end funds, closed-end funds, institutional accounts and managed accounts. We plan to continue to introduce new investment strategies and supporting services that will provide the opportunity for attractive risk-adjusted returns. We believe our long-term investment performance, broad range of investment strategies, diverse product offerings and emphasis on sales and client service efforts have allowed us to help our clients create wealth over full market cycles, which, in turn, grew our Total Assets and revenues throughout the years. Ours is a culture of innovation, global perspective, and clear alignment with our clients’ interests. Over the decades, we have consistently demonstrated strength in developing strategies that capitalize on the opportunities of the changing investment landscape. In 2012, we experienced a reduction in Total Assets, driven primarily by net outflows from investment strategies that have experienced recent performance challenges and from strategies that were closed to new investors. These challenges were exacerbated by the overall industry outflows in U.S. and international equities. The Company’s global and international strategies that were open to new investors during all of 2012, however, had net inflows for the year. Across our products, we have carefully assessed performance issues and believe that we have made and will continue to make adjustments appropriate for current market conditions. Our investment team is finding new opportunities in various sectors and asset classes globally, including the convertible market. Additionally, we recently reopened our market neutral strategy and two of our lower-volatility equity strategies, which were closed to new investors during 2012.We believe reopening these strategies will help to attract new investors and flows during 2013. We provide additional information about Calamos Asset Management, Inc. in the Investor Relations section of our website at www.calamos.com/Investors. This information includes corporate governance documents, press releases, investor presentations, SEC filings and Total Assets reports, among others. We encourage you to visit and review our website.The information on our website is not a part of this Annual Report on Form 10-K. Business Strategy Our business strategy is designed to ensure we maintain focus on our investment philosophy and enhance it, given current conditions in the economy and markets. We apply a disciplined approach to investment research and portfolio management, which allows us to significantly leverage our investment talent. Throughout the history of our firm, we have thoughtfully leveraged our investment expertise to expand our investment platform and investment team resources in response to market opportunities and client needs. We have also dedicated resources to expanding our distribution and client servicing capabilities to retain existing clients and attract new clients globally. Our goal is to continue to grow our business and diversify the assets we manage by investment strategy, product, service and type of client. To take advantage of market opportunities for attractive risk-adjusted returns, we have selectively created complementary investment products over the years and also have expanded our business through strategic acquisitions. Our execution of our strategy reflects our emphasis on building our capabilities in ways that position our business for long-term expansion, enhance performance, and improve client responsiveness. 4 In 2012, we further enhanced our investment platform and our investment team to better serve our clients. We moved from a one-team one-process approach to a multi-team investment structure. This structure supports our strategic efforts by providing clients with the specialized expertise that the evolving global markets increasingly demand. Through the 2012 acquisition of Black Capital, LLC, we hired Gary D. Black to serve as Executive Vice President, Global Co-Chief Investment Officer and Chief Investment Officer of Alternative Strategies. Mr. Black brings extensive experience leading global teams of investment professionals, across asset classes. As a result of acquiring Black Capital, LLC, which Mr. Black founded, we added a dedicated long-short equity investment team to expand our existing capabilities in alternative strategies, a significant and growing opportunity globally. This followed the hiring of a dedicated value equity team earlier in the year to assume management of our value strategy. Selectively expanding our capabilities by adding investment professionals ensures that we do not dilute the resources we dedicate to existing strategies. We have been, and will continue to be, guided by the following principles: Maintain Strong Investment Performance Our strategy is to maintain our performance by consistently applying our investment philosophy and processes, while actively managing our strategies to maintain a balance of risk and reward over the full course of a market cycle and during changing market conditions. We seek to protect our clients’ assets through our management of both investment portfolios and investment strategy capacity. Accordingly, at times we have chosen to restrict inflows or close products to new investments if we believe it is in the best interests of our current clients to do so. Similarly, we may discontinue products if we do not believe satisfactory risk-adjusted returns can be achieved for our clients. Focus on Clients, With an Emphasis on Serving Long-Term Investors We believe that managing our clients’ assets is an honor and a responsibility. Client service is crucial to our ongoing success. In all our activities, our goal is to have our clients’ best interests in mind and to work diligently and professionally to exceed client expectations for performance and service. We strongly believe that the success of our Company is a by-product of our success in helping clients achieve their investment objectives. In particular, we seek to attract, develop and maintain long-term client relationships by providing excellent client service, including educating investors about our investment philosophy and processes.We take great care to ensure that the resources devoted to existing clients and strategies are not compromised by our growth and expansion efforts. Selectively Expand Our Investment Strategies Since the introduction of our first convertible strategy in 1977, we have strategically expanded our product offerings. Each expansion has leveraged our core competencies in investment research and portfolio management. We will continue to expand our investment strategies selectively in areas where we determine we can achieve attractive risk-adjusted returns over the long-term. In recent years, we launched the Calamos Discovery Growth Fund, a small/mid-cap growth fund for U.S. investors. To broaden access to our expertise to non-U.S. investors, we added an emerging markets fund to our family of Ireland-based UCITS funds in 2011. In 2012, we again expanded our offerings to non-U.S. investors with the addition of the Calamos Global High Income Fund and to both U.S. and non-U.S. investors with the addition of the Calamos Arista Strategic Fund LTD. Through such strategic expansion efforts, we believe we can enhance our ability to increase Total Assets and revenues. Expand Our Client Base Over recent years, as part of our strategic initiatives, we have increased our focus on the institutional business through additions to staff in direct institutional sales, consultant relations, client relationship management and non-U.S. sales. These efforts have enhanced both our global business development as well as client service and retention efforts, along with increasing brand awareness. We distribute the Calamos open-end funds and managed accounts primarily through financial intermediaries. We have developed an extensive network of third-party financial intermediaries, and our products are structured to meet their needs and those of their clients. Our sales professionals are located across the United States and in Europe, and they act in a consultative role to provide our clients with insight. We intend to grow our intermediary business through relationships. We also manage five closed-end funds that currently trade on the NASDAQ. We operate a wealth management division that serves high net worth individuals, family offices, endowments and other organizations. The development of these business segments is strategic and includes the continued delivery of a high level of client service and solid relative investment performance. 5 Capitalize on Our Recognized and Respected Brand We believe that brand awareness is essential in expanding our client base and adding value. Our focus is to continue to highlight the uniqueness of our investment process, our investment strategies and global investment research, and to expand our position in the global markets. In 2012, many of our funds and strategies were recognized for long-term performance and risk management by companies and publications such as Morningstar, Kiplinger’s Personal Finance, Smart Money, Dow Jones, Citywire and Lipper. John P. Calamos,Sr. has written books on investments in convertible securities and is recognized internationally as an investment expert. He and other members of our investment team often discuss their investment insights with respected industry media outlets including CNBC, Forbes, Pensions & Investments, IPE, Professional Pensions, Financial News, Citywire, Reuters, Crain’s Chicago Business, Ignites and FundFire, among others. Mr. Calamos was named to Citywire’s Euro Stars list of top investment managers in June 2012. In addition, he hosted an online webinar in 2012 to discuss our emerging market investment strategies and strengthen the Calamos brand and the awareness of our investment philosophy. We raise brand awareness through strategic sponsorships, including taking a leadership role at multiple industry and financial services conferences. In 2012, we sponsored the Milken Institute Global Conference in California and the Milken Institute London Summit. Mr. Calamos participated in panel discussions at these conferences. The Company participated in numerous trade shows and other industry activities in 2012, including the Capital Link Closed-End Fund Forum in New York City, the Schwab Impact Conference in Chicago, and the IPE Awards in Copenhagen. Additionally, as a member of the Hellenic Initiative, Mr. Calamos, along with other global business leaders, provided economic and business-development advice to leaders of the Greek government. Investment Philosophy We believe that a successful investment philosophy must be consistent and long-term in its focus. Our investment philosophy is based on our views about the longer-term trends and economic conditions that affect financial markets. We assume there will always be unforeseen events that will continually test conventional wisdom. We believe we can achieve favorable investment results over extended periods of time based on our experience throughout many market cycles, our continued study of economics and financial markets, and our application of sound investment processes that can help manage the volatility and risk associated with financial markets. The creation of wealth for our clients over the long-term is not solely about producing returns, but about managing risk, which we define as the potential for loss and the variability of investment returns. We offer investment strategies that represent distinct balances, or profiles, of risk and reward. We believe that diversification is critical to managing risk and moderating the impact of volatile markets. Our objective is to maintain the consistency of each strategy’s risk and reward profile, whether managing a conservative or an aggressive strategy. We make decisions about individual securities within the context of our perspective on global macroeconomic themes. While the markets may not always follow the same pattern every economic cycle, history provides a valuable context for evaluating the risks and opportunities of the current investment environment. Our investment decision-makers have decades of experience managing through many market cycles. Investment Management A dedication to client service extends across our organization and guides the day-to-day decision making within our Company. Accordingly, our investment management team is guided, above all else, by the long-term interests of our clients. Our global investment platform has evolved from a single integrated team to multiple teams with specialized expertise. The investment team includes 60 investment professionals, organized into specialized teams. Having distinct teams ensures that investment professionals are able to concentrate on their core areas of responsibility to best serve our clients. This multi-team structure allows us to add investment talent and teams with other specializations, without compromising the interests of clients in other of our strategies. Ourinvestment professionals are focused on portfolio management, research, trading, portfolio administration and developing analytical models. The investment organization is led by our Global Co-Chief Investment Officers John P. Calamos,Sr. and Gary D. Black. In 2012, Nick P. Calamos stepped down from the role of President of Investments and Co-Chief Investment Officer and 6 transitioned into a senior advisory role with the firm. Global Co-Chief Investment Officers, Co-Heads of Research and Investments and Co-Portfolio Managers are supported by and lead a team of investment professionals whose valuable contributions create a synergy of expertise that can be applied across many different investment strategies. In 2012, we further strengthened our investment organization with the formalization of an Investment Committee that performs the following functions: • Establishment of top-down global macroeconomic views; • Discussion of sector, thematic and geographic positioning across strategies; • Oversight of risk management across strategies; • Monitoring and evaluation of investment performance; and • Evaluation and recommendation of enhancements to the investment process. The Investment Committee operates as a team and consists of our Global Co-Chief Investment Officers, who will lead the Committee, and a select group of senior investment professionals, including Co-Heads of Research and Investments, and Co-Portfolio Managers. Other members of the investment team will also participate in Committee meetings in connection with specific investment related issues or topics as deemed appropriate. Membership of the Investment Committee may be modified to ensure we adapt to dynamic economic, capital market and investment environments as well as incorporate diverse views into our investment process. Portfolio holdings are reviewed and trading activity is discussed on a regular basis by team members. We believe we are staffed to successfully manage our current investment strategies. As we thoughtfully grow our assets and expand investment capabilities, we expect to continually evaluate and strategically deepen the investment resources we employ. Talent development across the firm is critical to fulfilling our mission and to delivering upon our strategic objectives. We intend to further strengthen our teams not only through hiring but also by developing the skills of the talented individuals within our organization. Our organizational structure also supports an apprentice system which allows us to identify and cultivate talent. Members of our investment team participate in a career track system that helps institutionalize our investment process by immersing many analysts and other team members in our investment philosophy and process from early in their careers. Additionally, key members of the investment team participate in the long-term component of our incentive compensation plan. Through this plan, investment team members can share in the overall success of our Company. Investment Processes Our investment processes combine our insights about economic conditions and broader investment themes with our analysis of individual securities. We use proprietary research and monitoring processes that leverage our years of experience and application, as well as long-standing principles and current academic research. Risk management is integrated fully throughout all aspects of our investment approach. Our processes rely on qualitative research and also employ a variety of quantitative tools. Client Relationships Our first institutional account mandate was initiated in 1981 for a pension fund account. In the late 1980s, we became one of the first participants in the broker-sponsored managed account business. In 2002, we launched the first of our five closed-end funds. As we have done in the past, we continue to strive to expand our presence in distribution channels that best deliver our strategies to long-term investors in order to grow our client base, Total Assets and revenues. In recent years, we have placed greater emphasis on institutional investors, including private pension funds, public funds, endowment funds, banks and insurance companies. We have also placed greater emphasis on other channels for open-end funds and managed account products such as 401(k)platforms, broker consultants, broker-dealers, registered investment advisers, financial planners, family offices, private foundations and high net worth investors. In 2012, as part of our ongoing efforts to expand our distribution opportunities and client base, we have maintained our focus on the institutional market and retirement platform opportunities, and selectively increased the number of intermediaries that distribute Calamos products globally. 7 Intermediary In 2012, our intermediary business experienced net outflows, primarily related to performance challenges in our U.S.-based funds and outflows in funds that were closed to new investors. However, we continued to see positive flows in our international, global and emerging markets funds. As these products continue to mature, we expect that they can provide ongoing opportunities for this channel. Increasing the visibility of our international, global and emerging market products remains an important focus of our efforts in 2013. We also see additional growth opportunities for the intermediary channel resulting from the January 2013 reopening of three funds: the Calamos Market Neutral Income Fund, Calamos Global Growth and Income Fund and the Calamos Growth and Income Fund. We believe that these funds continue to provide a differentiated approach to meeting diverse investor needs, including those related to volatility concerns. Additionally, as the role of alternative investments grows in this channel, we believe the reopening of the Calamos Market Neutral Income Fund positions us advantageously. Defined contribution plans continue to be a significant segment of the U.S. intermediary market and open-end fund sales. We view the defined contribution industry as a strong target market, given our focus on risk management and outperformance over full and multiple market cycles. In 2012, our ongoing efforts yielded several new retirement and national account relationships. Our efforts include focusing key resources and personnel on a targeted set of opportunities, including fee-based open-end fund platforms and separately managed accounts in the four major wire houses. We continue to align the incentives of our sales teams to emphasize client service and client retention. Client accounts held at our top ten financial intermediaries represented 55% of our Total Assets as of December 31, 2012. Institutional In 2012, the institutional channel experienced net outflows. Similar to our intermediary business, performance challenges in U.S. growth strategies and outflows in closed strategies slowed asset growth. We continued to advance our efforts in the institutional channel. In particular, we believe our suite of international, global and emerging market strategies are positioned for growth, given their long-term investment performance and market demand. We have been encouraged by the interest shown by non-U.S. clients in our investment strategies and we intend to maintain a focus on non-U.S. opportunities. Wealth Management Calamos Wealth Management is a registered investment advisory firm servicing affluent families, family offices, foundations and small institutions. Calamos Wealth Management provides investment advisory and wealth planning services under the guidance of the Investment Committee and management team. Investment Advisory services include assessment of investment programs and goals, development of an investment policy statement, and the design of a strategic asset allocation. Clients' asset allocations are implemented through a combination of Calamos Advisor offerings and solutions provided by carefully selected independent third party investment managers providing flexible, opportunistic and risk-managed portfolios for clients' global asset allocation needs. Calamos Wealth Management wealth planning professionals work with clients' legal and tax advisors to provide information and counsel to clients and their families on trust and estate, tax, and financial planning matters as they relate to the client’s personal goals and overall investment strategy. By integrating wealth planning and investment advisory services, Calamos Wealth Management seeks to help clients arrive at holistic solutions to meet their current needs and preserve and grow their wealth over generations. Global In 2007, we established Calamos Global Funds, an Ireland-domiciled UCITS platform. In 2009, we established an office in London, where we serve European intermediary and institutional channels. In 2012, we introduced the Calamos Global High Income Fund, a UCITS fund designed to tap into global investor demand for income strategies. We believe that our high income approach, which we have utilized in a U.S. mutual fund since 1999 as well as in institutional portfolios, may be compelling for more conservative income-oriented investors seeking competitive returns in a global low interest-rate environment. In 2013, our focus continues to be on building the brand globally in the intermediary and institutional business channels, including efforts to increase investment mandates through large distributors, investment consultants and institutional clients, such as sovereign wealth funds, in Europe, Canada, Asia, Australia, Latin America, and the Middle East. Having secured approval in 2012 from various regulators within the Asia Pacific region to offer our investment capabilities to institutional and retail investors, we expect to build on 8 these efforts in 2013. We believe that our global strategies are positioned to capitalize on opportunities we see in select non-U.S. markets. Investment Strategies The following table describes our investment strategies and corresponding Total Assets at December31, 2012: STRATEGY (in millions)* Equity $ Strategies that seek capital appreciation by investing in a range of global companies of various market capitalization under both growth and value disciplines Low-volatility Equity Strategies that pursue equity market upside with less potential downside than an all-equity portfolio, by investing in dynamic blend of convertible securities, equities and high yield securities, globally Convertible Strategies that pursue equity market upside with less potential downside than an all-equity portfolio, by investing primarily in convertible securities Enhanced Fixed Income Closed-end portfolios that pursue high current income, from income and capital gains, investing primarily in high yield corporate bonds and convertible securities Alternative Strategies that invest in non-traditional strategies, including market neutral and convertible arbitrage, among others Total Return Closed-end portfolios that pursue current income, with increased emphasis on capital appreciation, by investing primarily in high yield corporate bonds, convertible securities and equities High Yield Strategies that invest in a broad universe of high yield corporate debt and higher income bonds Fixed Income Strategies that invest in U.S. investment-grade bond market, international and high-yield securities, U.S. Government Agency obligations and repurchase agreements collateralized by U.S. Government Agency obligations Total $ *Certain separate accounts previously classified as convertible, equity and low-volatility have been reclassified in 2012. Investment Products We market our investment strategies to our clients through a variety of products designed to suit their individual investment needs. We currently offer four types of investment products that fall into the categories of funds and separate accounts. Funds Funds include our open-end and closed-end funds, which are commingled investment vehicles registered under the Investment Company Act of 1940, as amended, (“Investment Company Act”) as well as our Offshore Funds. We include the Offshore Funds in open-end funds for reporting purposes. Open-End Funds As of December31, 2012, we had $17.8billion in our open-end funds, representing approximately 58% of our Total Assets. Open-end funds are continually offered and are not listed on an exchange. Open-end funds issue new shares for purchase, unless they are closed to new investors, and redeem shares from shareholders who sell. The share price for purchases and redemptions of open-end funds is determined by each fund’s net asset value, which is calculated at the end of each business day. 9 We introduced our first open-end fund, the Calamos Convertible Fund, in 1985. We have since expanded our open-end fund products and services to invest in securities worldwide and to include equity, low-volatility equity, alternative, and fixed income strategies that we believe offer attractive risk-adjusted return potential. In recent years, much of our expansion efforts have been focused on providing investors with enhanced access to global opportunities. We have introduced global and emerging market-oriented funds for U.S. investors. And as previously mentioned, in 2007, we established Calamos Global Funds, an Ireland-domiciled UCITS. We believe that to serve the best interests of investors in our funds, it may be necessary to limit purchases in certain strategies, or even to close certain strategies as circumstances warrant. We evaluate these decisions on an ongoing basis, considering market conditions and our view of the macroeconomic environment, among other factors. Throughout 2011, we began to restrict flows into certain of our investment products that utilize U.S. convertible securities, including the Calamos Convertible Fund, the Calamos Market Neutral Income Fund, the Calamos Growth and Income Fund and the Calamos Global Growth and Income Fund. Based on our assessment of more favorable market conditions in the current environment, we reopened the Calamos Market Neutral Income Fund, Calamos Growth and Income Fund and Calamos Global Growth and Income Fund in January of 2013. As of year-end 2012, we acted as the investment advisor to 13 open-end funds and five Offshore Funds offered to customers primarily through financial intermediaries. During 2012, we added the Calamos Global High Income Fund to our suite of Offshore products, and liquidated the Calamos U.S. Convertible Opportunities Fund. We expect to continue to expand and develop the investment strategies offered in our open-end fund products as we see opportunities and seek to meet investor demand. Calamos Advisors manages the strategies of each of the open-end funds with the goal of achieving higher returns than their respective benchmarks over the long-term. Some of the funds also aim to achieve a reduced risk profile, as well. To do so, our investment team focuses on maintaining each strategy’s distinct balance between risk and return throughout the full course of the market cycle. Open-end Funds (in millions) Total Assets at December 31, 2012 Year of Inception U.S.-Domiciled Funds Equity Growth Fund $ Value Fund 67 Blue Chip Fund 60 International Growth Fund Global Equity Fund Evolving World Growth Fund Discovery Growth Fund 34 Low-volatility Equity Growth and Income Fund Global Growth and Income Fund Convertible Convertible Fund Alternative Market Neutral Income Fund Fixed Income High Income Fund Total Return Bond Fund 10 Offshore Funds Equity Growth Fund 78 Global Equity Fund Emerging Markets Fund Low-volatility Equity Global Convertible Opportunities Fund Fixed Income Global High Income Fund 13 Total $ Closed-End Funds As of December31, 2012, we had $5.5billion in our closed-end funds, representing approximately 18% of our Total Assets. Closed-end funds typically sell a finite number of shares to investors through underwritten public offerings, unlike open-end funds, which continually offer new shares to investors. After the public offerings, investors buy and sell those shares to other investors through an exchange or broker-dealer market. Occasionally, second offerings are made with closed-end funds, in which they are sold at the market rate. We do not receive commissions or distribution fees on second offerings. We introduced our first closed-end fund, Calamos Convertible Opportunities and Income Fund in 2002. With this fund, we were among the first managers to combine different asset classes in a single closed-end offering, seeking to enhance returns and limit risk. We have since expanded our closed-end fund products and currently act as the investment advisor to five closed-end funds. Formerly, the funds traded on the NYSE. In 2012, the fund’s listings were transferred to The NASDAQ Global Select Market. We believe this shift is in the best interest of the funds’ shareholders and will provide them with access to one of the most advanced trading platforms and cost-effective services available. Each of the Calamos closed-end funds employs leverage in its capital structure. With leverage, we seek to generate additional dividend potential for the common shareholders based on historical differences between short-term and long-term taxable interest rates. Leverage involves borrowing at shorter-term rates and investing the proceeds over a longer-term, which typically provides for higher returns. We continually assess our use of leverage because certain market conditions are not conducive to executing this strategy. We currently believe that leverage strategies are accretive to the common shareholders of our closed-end funds. Calamos closed-end funds can be grouped into two broad categories: 1)Enhanced Fixed Income— portfolios positioned to pursue high current income, from income and capital gains; and 2)Total Return— portfolios positioned to seek current income, with increased emphasis on capital appreciation. Funds in both groups seek to provide a competitive stream of monthly dividends and invest in a variety of asset classes. Closed-end Funds (in millions) Total Assets at December 31, 2012 Year of Inception Enhanced Fixed Income Convertible Opportunities and Income Fund $ Convertible and High Income Fund Global Dynamic Income Fund Total Return Strategic Total Return Fund Global Total Return Fund Total $ 11 Separate Accounts Separate accounts are individual portfolios of securities managed to meet clients’ unique needs and include institutional accounts and managed accounts. Institutional Accounts As of December31, 2012, we had $5.2billion in our institutional accounts, representing approximately 17% of our Total Assets. Institutional accounts are separately managed accounts for certain investors, such as corporate pension funds, public funds, endowment funds, and not-for-profit institutions, offered through consultants, broker-dealer intermediaries and directly by us. A qualified investment trust and two limited partnerships, that we manage, are also included in the institutional accounts designation.We have approximately 250 institutional accounts, from direct client as well as from sub-advisory relationships. We received our first institutional account mandate in 1981 for a pension fund account. Since initially offering convertible investment strategies to institutions, we have broadened our mandates to include a variety of investment strategies in other asset classes, such as equity and high yield, and we see considerable opportunity for our global and non-U.S. equity strategies. In recent years, our business development team has targeted institutional consultants and plan sponsors, and focused on educating institutional prospects about our investment process and performance. Our institutional marketing efforts center on identifying potential new investors, developing relationships with institutional consultants and providing ongoing client service to existing institutional accounts. We focus on growing our institutional business through equity and fixed income mandates, managed under both domestic and global objectives. Institutional Accounts* (in millions) Total Assets at December 31, 2012 Equity $ Low-volatility Equity Convertible Alternative 24 Fixed Income 86 Total $ *Institutional Total Assetsdo not include assets serviced through open-end and closed-end funds. 12 Managed Accounts As of December31, 2012, we had $2.1billion in our managed accounts, representing approximately 7% of our Total Assets. Our approximately 2,250 managed accounts are individual portfolios of securities offered primarily through 13 national and regional broker-dealer platforms. We first introduced managed accounts through a broker-dealer sponsored platform in 1989. Since initially offering convertible investment strategies to our managed account customers, we have broadened our mandates to include equity and convertible investment strategies. Managed Accounts* (in millions) Total Assets at December 31, 2012 Equity $ Low-volatility Equity Convertible Total $ *Managed Total Assetsdo not include assets serviced through open-end and closed-end funds. Competitive Environment We compete in all aspects of our business with a large number of investment management firms, commercial banks, broker-dealers and insurance companies. We compete principally on the basis of investment performance; quality of client service; brand recognition and business reputation; continuity of client relationships and Total Assets; continuity of our selling arrangements with financial intermediaries; the range of products offered; the level of fees and commissions charged for services; the level of expenses paid to financial intermediaries for administration and distribution; and financial strength. The following factors, among others, serve to increase our competitive risks: the financial strength and more comprehensive line of products and services provided by our competitors; consolidation within the investment management and broker-dealer industries, which is increasing the size and strength of certain competitors; relatively few barriers to entry, which may increase the number of competitors; and the recruitment of our investment professionals and other employees from us. These and other factors could reduce our earnings and revenues and may have a materially adverse effect on our business. Technology and Intellectual Property We consider technology to be a competitive advantage in our investment process. Our investment approach demands tailored outputs for all aspects of the investment process, including risk management, security analysis and trade processing. As a result, our use of in-house developed and third-party technology and software enables customization of systems across our Company. Our quantitative investment tools, including our proprietary Calamos Corporate System, continue to be enhanced by our research development team. Our internal investment-related systems are geared to the principles that guide our investment process, allowing for a more seamless integration of security analysis, trade processing, accounting and portfolio administration of our approximately 2,500 accounts at December31, 2012. In other areas of our business, where competitive advantages do not exist, such as trade order processing and portfolio accounting, we look to leverage third-party applications or service providers for cost efficiency. Trademarks, service marks and brand name recognition are important to our business. We have rights to the trade and service marks under which our products are offered in connection with financial analysis and consultation, financial portfolio management and financial investment. We have registered certain marks in the United States, France, Germany, Ireland, Switzerland and the United Kingdom, and will continue to do so as new marks are developed or acquired. We have taken, and will continue to take, action to protect our interest in these marks. 13 Regulatory Environment Our domestic and global lines of business are subject to extensive regulation. In the United States and other countries in which we do business, we are subject to regulations and laws at both a federal and state level, including U.S. federal, state and local tax laws as well as similar foreign jurisdiction tax laws, which can have a significant effect on our business. In addition to more general laws, financial industry regulation both in the United States and various foreign jurisdictions in which we operate applies to our business, resulting in supervision by various regulatory bodies as well as self regulatory organizations (“SROs”). Though Calamos Asset Management, Inc. is not a registered entity under any of these laws, it is effectively subject to these laws through the regulation and supervision of its registered, wholly owned subsidiaries. While the substance of the laws may differ between jurisdictions, the primary intent of each is to protect investment advisory clients and shareholders of registered investment companies by imposing duties on those who advise, transact with, and represent them. The agencies and SROs which regulate our subsidiaries have broad administrative powers, including the power to limit, restrict, or prohibit our subsidiaries from carrying on their respective business in the event that they fail to comply with certain laws and regulations. Possible sanctions that may be imposed for violation of these industry-specific laws (which are further discussed below) include the suspension or barring of individual employees, limitations on engaging in certain lines of business for specified periods of time, revocation of registrations, censures and fines. U.S. Securities and Investment Advisory Regulation In the United States, Calamos Advisors and Calamos Wealth Management are registered as investment advisors with the Securities and Exchange Commission (“SEC”). As SEC-registered advisors, they are subject to the requirements of the Investment Advisers Act, SEC regulations, and examination by the SEC’s staff. The Investment Advisers Act imposes substantive regulation on virtually all aspects of their business and their relationship with their clients. Requirements include fiduciary duties to clients, prohibitions on engaging in certain transactions with clients, maintaining an effective compliance program, compensation restrictions, proscribed solicitation arrangements, prohibition or required disclosure of conflicts of interest, advertising rules, and recordkeeping obligations, as well as certain other reporting and disclosure requirements. Notably, the Investment Advisers Act requires, and the investment advisory agreements of Calamos Advisors and Calamos Wealth Management require, that any assignment of such agreements must require the client’s prior consent. Calamos Advisors and Calamos Wealth Management are also subject to each state’s securities (Blue Skies) anti-fraud laws, which may differ somewhat from anti-fraud provisions in the Investment Advisers Act and could thus provide additional regulatory oversight or exposure. Calamos Asset Management, Inc. is not an investment company; however, the funds that Calamos Advisors manages are registered with the SEC under the Investment Company Act. The Investment Company Act imposes additional obligations, including detailed operational requirements for both the funds and their advisor. Moreover, an investment advisor’s contract with a registered fund may be terminated by the fund on not more than 60 days’ notice, and is subject to annual renewal by the fund’s board after an initial two-year term.The failure of Calamos Advisors and Calamos Wealth Management to comply with the requirements of the SEC or the registered funds advised by Calamos Advisors to be in compliance with the requirements of the SEC could have a material adverse effect on us. We are also subject to the federal and state laws affecting corporate governance, including the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and rules promulgated by the SEC. Further, Calamos Asset Management, Inc. is subject to the rules of NASDAQ, including the corporate governance listing standards approved by the SEC. In addition to being subject to the oversight and regulations of the SEC, Calamos Financial Services as a broker-dealer is subject to periodic examination by the Financial Industry Regulatory Authority (“FINRA”). FINRA regulations cover all aspects of its business, including sales practices, the minimum net capital, recordkeeping and the conduct of directors, officers and employees. Violation of applicable regulations can result in the revocation of broker-dealer licenses, the imposition of censure or fines and the suspension or expulsion of a firm, its officers or employees. Calamos Advisors and Calamos Wealth Management are subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with respect to benefit plan clients. ERISA and applicable provisions of the Internal Revenue Code of 1986, as amended, impose certain duties on persons who are fiduciaries under ERISA, prohibit certain transactions involving ERISA plan clients and provide monetary penalties for violations of these prohibitions. Failure to comply with these requirements could have a material adverse effect on our business. 14 Employees As of December 31, 2012 and 2011, we had 360 and 341 full-time employees, respectively. SEC Filings Our SEC filings are available through the Investor Relations section on our website www.calamos.com/Investors. We encourage our readers to view our SEC filings as well as other important information, including corporate governance documents, press releases, investor presentations, Total Assets reports and other documents, on our website. The information on our website is not a part of this Annual Report on Form 10-K. 15 ITEM 1A. RISK FACTORS Risks Related to Our Industry Our Total Assets, which impact revenue, are subject to significant fluctuations. Substantially all of our revenues are determined by the amount of our Total Assets. Under our investment advisory contracts with our clients, the investment management fee we receive is typically based on the market value of Total Assets. In addition, we receive asset-based distribution and/or service fees with respect to the open-end funds managed by Calamos Advisors pursuant to distribution plans adopted under provisions of Rule12b-1 under the Investment Company Act of 1940, as amended (“Investment Company Act”). Rule12b-1 fees typically are based on the market value of our Total Assets. Accordingly, a general or prolonged decline in the prices of securities usually has caused our revenues and net income to decline due to (i) the value of our Total Assets decreasing, and\or (ii) clients withdrawing funds in favor of investments they perceive to offer greater opportunity or lower risk. The securities markets have been and may continue to be highly volatile and securities prices may increase or decrease for many reasons beyond our control, including economic and political events and acts of terrorism in the United States and abroad. The continuation or worsening of these factors could lead to future declines in our Total Assets. To the extent we receive fee revenue from Total Assets attributable to financial leverage, any reduction in leverage used would adversely affect our Total Assets, revenue and net income. Leverage could be reduced due to an adverse change in interest rates, a decrease in the availability of credit on favorable terms or a determination to reduce or eliminate leverage on certain products if we determine the use of leverage is no longer in our clients’ best interests. Changes in laws, regulations or governmental policies due to the state of the economy could limit the sources and amounts of our revenues, increase our costs of doing business, decrease our profitability and materially, and adversely affect our business. Our business is subject to extensive domestic and international regulation which directly affects our cost of doing business. Industry regulations are designed to protect our clients and investors in our funds, as well as other third parties who deal with us, and to ensure the integrity of the financial markets. In recent years, governments and regulators have increased interest and oversight of the broad financial and investment management industry. Changes in laws, regulations or rules of self-regulatory organizations or in government policies, and unforeseen developments in litigation targeting the securities industry generally or us could limit the sources and amounts of our revenues, increase our costs of doing business, decrease our profitability and materially and adversely affect our business. Further, our failure to comply with applicable laws or regulations could result in fines, censure, suspension or barring of personnel, or other sanctions, including revocation of our registration as an investment advisor or broker-dealer. The soundness of other financial services institutions could adversely affect our earnings. Financial services institutions are interrelated as a result of trading, clearing, counterparty or other relationships. We and the investments we manage may have exposure to many different industries and counterparties, and we routinely execute transactions with counterparties in the financial services industry, including: brokers and dealers, commercial banks, investment banks, mutual and hedge funds, and other institutions. Many of these transactions expose us or the accounts we manage to credit risk in the event of default of the counterparty. The asset management business is intensely competitive. We are subject to competition in all aspects of our business from asset management firms, mutual fund companies, commercial banks and thrift institutions, insurance companies, hedge funds, exchange traded funds, brokerage and investment banking firms, and other financial institutions including multinational firms and subsidiaries of diversified conglomerates. Many of our competitors have substantially greater resources than us and may offer a broader range of financial products and services across a larger number of markets. Some financial institutions operate in a more favorable regulatory environment and have proprietary products and distribution channels which may provide certain competitive advantages to them and their investment products. We compete primarily based on the investment performance of the investment portfolios offered as well as the scope and quality of investment advice and client service. We believe that competition within the investment management industry has and will continue to increase as a result of the state of the economy, the failure of financial institutions and consolidation and acquisition activity. Some of our investment portfolios have sales or redemption fees, which means that investors may be more willing to invest assets in competing funds without such fees. 16 If current or potential customers decide to use one of our competitors, we could face a significant decline in market share, Total Assets, revenues, and net income. Although we are moving to a more variable cost structure, some of our expenses remain fixed, especially over shorter periods of time, and other expenses may not decrease in proportion to any decrease in revenues. To the extent we are forced to compete on the basis of price, we may not be able to maintain our current fee structure. The investment management industry has relatively low barriers to entry and to the extent we are forced to compete on the basis of price, we may not be able to maintain our current fee structure. In order to maintain our fee structure in a competitive environment, we must be able to continue to provide clients with investment returns and service that make investors willing to pay our fees. In addition, the board of trustees of the funds managed by Calamos Advisors must make certain findings as to the reasonableness of its fees. We cannot guarantee investment returns and services that will allow us to maintain our current fee structure. Fee reductions on existing or future business could have an adverse effect on our revenues and results of operations. We derive a substantial portion of our revenues from contracts that may be terminated on short notice. We derive a substantial portion of our revenues from investment management agreements with the funds that are generally terminable by the funds’ board of trustees or a vote of the majority of the funds’ outstanding voting securities on not more than 60days’ written notice. After an initial term, each Fund’s investment management agreement must be approved and renewed annually by the independent members of such Fund’s board of trustees and, in certain cases, by its stockholders. These investment management agreements may be terminated or not renewed for any number of reasons, including investment performance, advisory fee rates and financial market performance. Further, we may not be able to replace terminated or non-renewed agreements on favorable terms. The decrease in revenues that could result from any such termination could have a material adverse effect on our business. Investors in the open-end funds can redeem their investments in these funds at any time without prior notice, which could adversely affect our earnings. Open-end fund investors may redeem their investments in those funds at any time without prior notice. In a declining stock market, the pace of open-end fund redemptions could accelerate. As we experienced with some of our domestic equity strategies in 2012, poor performance relative to other asset management firms tends to, and did for 2012, result in decreased purchases and increased redemptions of open-end funds. The redemption of investments in open-end funds managed by Calamos Advisors may adversely affect our revenues, which are substantially dependent upon the assets under management in our open-end funds. Risks Related to Our Business The loss of key executives could have a material adverse effect on our business. We are dependent on the efforts of our key executives as they are responsible for determining the strategic direction of our business, are integral to our brand and the positive business reputation we earned. Although we have employment arrangements we believe are competitive, we cannot guarantee that they will continue to act in their positions with us. We do not carry “key man” insurance on these key executives and the loss of the services of certain executives may have a material adverse effect on our business. Our ownership structure is not uniformly understood and this may cause investor confusion and missed business opportunities. Our ownership structure is not uniformly understood within the financial community, including by current and potential investors and clients. Our market capitalization is often listed by reporting agents based only on outstanding common shares, which only reflects a percentage of the ownership of our business and does not give consideration to the Calamos Interests ownership in Calamos Investments LLC. As of December 31, 2012, the Calamos Interests owned approximately 77.9% of Calamos Investments LLC as well as all of our Class B common stock. The total consolidated market capitalization of the business, therefore, is often significantly understated. Potential misperceptions by investors and potential clients as to the value of our business may result in missed business opportunities that could have a negative effect on our operating results and stock price. Future investment performance of our investment strategies could adversely affect our Total Assets and expose us to litigation, either of which may reduce earnings. The relative performance of our investment strategies and consequently our Morningstar and Lipper ratings, are critical in retaining existing clients as well as attracting new clients. The performance of our investment strategies can fluctuate for a number of reasons, 17 including general market conditions and our investment decisions. If our strategies and ratings do not meet our clients’ and the market’s expectations, which was the case for some of our domestic equity strategies in 2012, we could, and did for 2012, suffer a decline in Total Assets and therefore in our earnings. In contrast, when our strategies and ratings experience strong results relative to the market, benchmark indices, competitor’s products, or other asset classes, clients’ allocations to our strategies may increase relative to their other investments and we could suffer withdrawals as our clients rebalance their investments to fit their asset allocation preferences. While clients do not have legal recourse against us solely on the basis of poor investment results, if our investment strategies perform poorly, we are more likely to become subject to litigation brought by dissatisfied clients. Any such litigation could be expensive and time-consuming, and could divert management resources from the management of our business. We depend on third-party distribution channels to market our investment products and access our client base. The potential investor base for open-end funds and separate accounts is limited, and our ability to distribute open-end funds and access clients for separate accounts is highly dependent on access to the retail distribution systems and client bases of national and regional securities firms, banks, insurance companies, defined contribution plan administrators and other intermediaries, which generally offer competing internally and externally managed investment products. For open-end funds, such intermediaries are paid for their services to fund shareholders, in part, through Rule12b-1 fees and/or upfront commission payments by us, for which we receive Rule12b-1 payments in the future. Those future payments allow us to pay or help us recover payments to selling firms. Access to such distribution systems and client bases is substantially dependent upon our ability to charge Rule12b-1 fees to our funds. In addition to the foregoing, we pay some intermediaries supplemental compensation payments for various purposes. Our institutional separate account business depends on referrals from consultants, financial planners and other professional advisors, as well as from our existing clients. We cannot assure that these channels and client bases will continue to be accessible to us. The inability to have such access could have a material adverse effect on our assets under management and ultimately our earnings. As of December 31, 2012, a majority of our assets under management were attributable to accounts that we accessed through third-party intermediaries. These intermediaries generally may terminate their relationships with us on short notice. While we continue to diversify and add new distribution channels for open-end funds and managed accounts and a significant portion of the growth in our assets under management in recent years has been accessed through intermediaries, there has been a consolidation of and elimination of some financial service companies in recent years.The loss of any of the distribution channels afforded by these intermediaries, and the inability to access clients through new distribution channels could decrease our assets under management and adversely affect our results of operations and growth potential. We derive a substantial portion of our revenues from a limited number of our products. As of December 31, 2012, 19% and 13% of our Total Assets were concentrated in two Calamos sponsored funds and 26% and 15% of our total revenues were attributable to those funds. As a result, our operating results are particularly exposed to the performance of those funds and our ability to minimize redemptions from and maintain Total Assets in those funds. If a significant amount of investments are withdrawn from those funds for any reason, our revenues would decline and our operating results would be adversely affected. Further, given the size and prominence of those funds within our Company, any adverse performance of those funds may also indirectly affect the net purchases and redemptions in our other products, which in turn may negatively affect our operating results. We are dependent on Calamos Investments LLC to distribute cash to us in amounts sufficient to pay our tax liabilities and other expenses. Our ownership in Calamos Investments LLC is our primary asset and we have limited independent means of generating revenues. Calamos Investments LLC is treated as a partnership for U.S. federal income tax purposes and, as such, is not itself subject to U.S. federal income tax. Instead, its taxable income is allocated on a pro rata basis to its members. Accordingly, we incur income taxes on our proportionate share of any net taxable income of Calamos Investments LLC, and also incur expenses related to our operations. As the sole manager, we caused and in the future intend to cause Calamos Investments LLC to distribute cash to its members to the extent necessary to cover their tax liabilities, if any. If Calamos Investments LLC is unable to provide funds for such taxes or for any other purpose, it could have a material adverse effect on our business, financial condition or results of operations. 18 We intend to pay regular dividends to our stockholders, but our ability to do so is subject to the discretion of our board of directors and may be limited by our holding company structure, financial condition, and any applicable laws. To date, we have paid a cash dividend each quarter and intend to continue to pay dividends on a quarterly basis. However, in the past we have reduced our dividend due to the effect of market conditions on our business. Our board of directors has and in the future may, in its discretion, increase or decrease the level of dividends. Further, our board of directors has discretion to discontinue the payment of dividends entirely. The ability of Calamos Investments LLC to make distributions is subject to its: operating results, cash requirements, financial condition, and compliance with covenants and financial ratios related to existing or future indebtedness, as well as any applicable laws. If, as a consequence of these various limitations and restrictions, we are unable to generate sufficient distributions from our business, we may need to reduce or eliminate the payment of dividends on our shares. The inability for Calamos Investments LLC to maintain compliance with its financial covenants could have a material adverse effect on our Company. Calamos Investments LLC currently has $92.1 million of aggregate principal amount of senior unsecured notes outstanding. Note purchase agreements between Calamos Investments LLC and its note holders govern the terms of the unsecured notes. Under these agreements, Calamos Investments LLC must maintain certain consolidated net worth, leverage and interest coverage ratios.The note purchase agreements also contain other covenants that, among other provisions, restrict the ability of Calamos Investments LLC’s subsidiaries to incur debt and restrict the ability of Calamos Investments LLC or its subsidiaries to make distributions, create liens and to merge or to consolidate, or sell or convey all or substantially all of Calamos Investments LLC’s assets. The inability of Calamos Investments LLC to maintain compliance with any of its financial covenants could lead to an event of default and result in various remedies to the note holders including the acceleration of all the notes outstanding and the payment of a make whole amount. In such an event, our liquidity and results from operations would be materially and adversely impacted. Significant changes in market conditions and the economy may require a modification to our business plan. Our revenues are primarily driven by Total Assets and declines in the financial markets will directly and negatively affect our investment advisory fee revenues as well as our non-operating income and net income. As such, significant changes in market conditions and the economy may require a modification to our business plan. Modification to our business plan may include: the reopening or elimination of product offerings, programs or efforts; realignment of sales and marketing resources to adapt to changing market demand and the changing competitive landscape; and the implementation of expense control measures, inclusive of staff reductions, to streamline our infrastructure and reduce capital expenditures. Independent of market conditions, we also may modify our business plan, which may not be successful, affecting our revenues and net income. A change of control of our Company would automatically terminate our investment management agreements with our clients, unless our separate account clients consent and, in the case of fund clients, the funds’ boards of trustees and shareholders voted to continue the agreements. A change of control could also prevent us for a two-year period from increasing the investment advisory fees we are able to charge our mutual fund clients. Under the Investment Company Act, an investment management agreement with a fund must provide for its automatic termination in the event of its assignment. The fund’s board and shareholders must vote to continue the agreement following its assignment, the cost of which ordinarily would be borne by us. Under the Investment Advisers Act, a client’s investment management agreement may not be “assigned” by the investment advisor without the client’s consent. An investment management agreement is considered under both acts to be assigned to another party when a controlling block of the advisor’s securities is transferred. In our case, an assignment of our investment management agreements may occur if, among other things, we sell or issue a certain number of additional common shares in the future. We cannot be certain that our clients will consent to assignments of our investment management agreements or approve new agreements with us if a change of control occurs. Under the Investment Company Act, if a fund’s investment advisor engages in a transaction that results in the assignment of its investment management agreement with the fund, the advisor may not impose an “unfair burden” on that fund as a result of the transaction for a two-year period after the transaction is completed. The term “unfair burden” has been interpreted to include certain increases in investment advisory fees. This restriction may discourage potential purchasers from acquiring a controlling interest in our Company. 19 We require specialized technology to operate our business and would be adversely affected if this technology became inoperative or obsolete. Our business is dependent on highly specialized technology to support our business functions, including: securities analysis, securities trading, portfolio management, customer service, accounting and internal financial processes and controls and regulatory compliance and reporting. All of our technology systems may be vulnerable to disability or failures due to hacking, viruses, natural disasters, power failures, acts of war or terrorism, and other causes. Some of our software is licensed from and supported by outside vendors upon whom we rely to prevent operating system failure. A suspension or termination of these licenses or the related support, upgrades and maintenance could cause system delays or interruption. Also, our back office operations have been outsourced to third-party service providers who rely on technology systems as well. If these service providers or any of these systems fail, we would be unable to fulfill critical business functions, which could lead to a loss of customers and harm to our reputation. Technological breakdowns could also interfere with our ability to comply with financial reporting and other regulatory requirements, exposing us to disciplinary action and to liability to our customers. In addition, our continued success depends on our ability to adopt new or adapt existing technologies to meet client, industry and regulatory demands. We might be required to make significant capital expenditures to maintain competitive technology. If we are unable to upgrade our technology in a timely fashion, we might lose customers and fail to maintain regulatory compliance, which could affect our results of operations and severely damage our reputation. Damage to our reputation could adversely affect our business. We have developed our reputation through excellent client services, strong long-term risk-adjusted investment performance, comprehensive product offerings, superior distribution and a stalwart brand image. The Calamos name and brand are valuable assets and any damage to either could hamper our ability to attract and retain clients and employees, thereby having a material adverse effect on our revenues and net income. Risks to our reputation may include conflicts of interest, employee misconduct, litigation, regulatory issues and unsubstantiated accusations. Managing such matters may be expensive, time-consuming and difficult. Improper disclosure of personal data could result in liability and harm our reputation. We and our service providers store and process personal client information. Despite having implemented what we believe are appropriate security controls, training, and policies and procedures, these efforts may not prevent the improper disclosure of client information. Such disclosure could harm our reputation as well and subject us to liability, resulting in increased costs or loss of revenue. Failure to comply with statutory and regulatory investment parameters, investment guidelines or instructions by our clients, and investment parameters established in our disclosure documents could result in damage awards which could adversely affect our business. Our clients typically specify the investment guidelines or strategy, or provide instructions on the management of their portfolios that we are required to follow. We are required to invest Fund assets in accordance with limitations under the Investment Company Act and applicable provisions of the Internal Revenue Code of 1986, as amended. We are also required to invest Calamos Global Fund assets in accordance with limitations under UCITS directives, various notices, guidance and policy statements adopted by the Republic of Ireland and the Irish Central Bank. Our failure to comply with these guidelines, limitations or instructions could result in losses to a client or an investor in a fund which, depending on the circumstances, could result in clients or fund investors: being made whole for such losses; seeking damages from us; or terminating their investment management agreements. Any of these events could harm our reputation and have a material adverse effect on our earnings. The disparity in the voting rights among the classes of shares may have an adverse effect on the price of our ClassA common stock. Shares of our ClassA common stock and ClassB common stock entitle the respective holders to identical rights, except that each share of our ClassA common stock entitles its holder to one vote on all matters to be voted on by stockholders generally while each share of ClassB common stock entitles its holder to a greater number of votes. Our outstanding Class B common stock represents more than 97.5% of the combined voting power of all classes of our voting stock. The difference in voting rights could adversely 20 affect the value of our ClassA common stock to the extent that investors view, or any potential future purchaser of our Company views, the superior voting rights of the ClassB common stock to be detrimental to the value of the Class A common stock. Future sales of our ClassA common stock in the public market could lower our stock price, and any additional capital raised by us through the sale of equity or convertible securities may dilute our stockholders’ ownership in us. We may sell additional shares of ClassA common stock in subsequent public offerings or issue convertible debt securities. The Calamos Interests own approximately 77.9% of Calamos Investments LLC as of December 31, 2012, and can exchange all or portions of their ownership interests in Calamos Investments LLC for shares of our ClassA common stock. Subject to certain selling restrictions, the Calamos Interests could sell any or all of those sharesin a registered public offering pursuant to a registration rights agreement. We cannot predict the size of future issuances of our ClassA common stock or the effect, if any, on the market price of our ClassA common stock. Sales or distributions of substantial amounts of our ClassA common stock (including shares issued in connection with an acquisition), or the perception that such sales could occur, may cause the market price of our ClassA common stock to decline. Control by Calamos family members of a majority of the combined voting power of our common stock may have a negative effect on the price of the Class A Common Stock. As of December 31, 2012, the Calamos Interests owned approximately 77.9% of Calamos Investments LLC and all of our ClassB common stock, representing more than 97.5% of the combined voting power of all classes of our voting stock. Pursuant to the terms of our second amended and restated certificate of incorporation, Calamos Family Partners, Inc. retains a majority of the combined voting power of our common stock until its ownership interest in Calamos Investments LLC falls below 15%, at which time all outstanding shares of our ClassB common stock automatically will convert into shares of our ClassA common stock. Accordingly, as long as Calamos Family Partners, Inc. maintains the requisite ownership interests in Calamos Investments LLC (including through ownership of our common stock), it will continue to have the ability to elect all of the members of our board of directors and thereby control our management and affairs, including determinations with respect to acquisitions, dispositions, borrowings, issuances of common stock or other securities, and the declaration and payment of dividends on our common stock. In addition, it will continue to be able to determine the outcome of all matters requiring stockholder approval on a combined class vote basis, and will continue to be able to cause or prevent a change of control of our Company or a change in the composition of our board of directors. The concentration of ownership could deprive ClassA stockholders of an opportunity to receive a premium for their common stock as part of a sale of our Company and might ultimately negatively affect the market price of our ClassA common stock. Our investment income may be negatively affected by fluctuation in our corporate investment portfolio resulting in a material adverse effect on our Company. A substantial portion of our assets are invested in products which are subject to market risk. Fluctuations in investment income are expected to occur in the future but to a lesser magnitude with the use of derivatives. Tangentially, our capital loss carryforwards resulting from losses generated from the sale of investment securities provide deferred tax assets, which are intangible assets with realization dependent on our ability to generate capital gains from securities owned within our corporate investment portfolio. If market conditions deteriorate and securities valuations are depressed for prolonged periods of time, the recoverability of these deferred tax assets may be adversely affected and become impaired. Insurance coverage may be inadequate or not cover legal and regulatory proceedings. In addition to civil litigation and arbitration, we are subject to regulatory inquiries and examinations which could result in substantial penalties and awards against us if the outcome is adverse. These types of proceedings have increased in the financial services industry and this trend of increased regulatory actions is expected to continue in the near future. We maintain insurance coverage in amounts and terms we believe appropriate for such matters although we cannot be certain that there will be adequate coverage, if at all; nor can we be certain that coverage will always be available. Finally, insurance premiums may rise for substantially the same coverage amounts and terms which will result in higher expenses and reduce our net income. Expansion into international markets may increase operational, regulatory and other risks. As we increase our international presence and expand our product offerings and international business activities, we face increased operational, regulatory, compliance, reputation and foreign exchange rate risks. The failure of our Company’s systems of internal 21 control to properly mitigate such additional risks, or of our operating infrastructure to support such international expansion could result in operational failures and regulatory fines or sanctions. Local regulatory environments may vary widely and place additional demands on our sales, legal and compliance personnel. Identifying and hiring well-qualified personnel and adopting policies, procedures and controls to address local or regional requirements require time and resources. Regulators in non-U.S. jurisdictions could also change their policies or laws in a manner that might restrict or otherwise impede our ability to offer our investment strategies in their respective markets. Any of these local requirements, activities, or needs could increase the costs and expenses we incur in a specific jurisdiction without any corresponding increase in revenues and income from operating in the jurisdiction. Our ability to operate our Company effectively could be impaired if we are unable to attract and retain qualified personnel. Our investment management business depends on the expertise of our personnel and their ability to work together as an effective team. Our future success depends, to a substantial degree, on our ability to attract and retain qualified personnel. Competition for employees with the necessary qualifications is intense and we may not be successful in our efforts to recruit and retain the required personnel. We cannot guarantee that our compensation methods will allow us to recruit and retain the required personnel we need. We may be required to increase compensation, which would decrease our net income. The inability to recruit and retain qualified personnel could affect our ability to provide an acceptable level of service to our existing or future clients, which could have a material adverse effect on our business. Catastrophic and unpredictable events could have a material adverse effect on our business. A terrorist attack, war, power failure, cyber-attack, natural disaster, significant adverse climate change or other catastrophic or unpredictable event could adversely affect our future revenues, expenses and earnings by: interrupting our normal business operations; sustaining employee casualties, including loss of our key executives; requiring substantial expenditures and expenses to repair, replace and restore normal business operations; and reducing investor confidence. We have a disaster recovery plan to address catastrophic and unpredictable events but we cannot be assured that this plan will be sufficient in responding to or ameliorating the effects of all disaster scenarios. If our employees or vendors that we rely upon for support in a catastrophic event are unable to respond adequately or in a timely manner, we may lose clients resulting in a decrease in Total Assets with a material adverse effect on revenues and net income. Changes in tax laws and regulations as well as exposure to additional income tax liabilities could have a material adverse effect on our business. We are subject to income taxes as well as non-income based taxes in both the United States and the United Kingdom. As such we are subject to ongoing tax audits and the tax authorities may disagree with certain positions taken and assess additional taxes. We regularly evaluate the likely outcomes of these audits in order to determine the appropriateness of our tax provision and the related valuations of our deferred income tax assets. However, there can be no guarantee that we will accurately predict the outcomes of these audits which could have a material adverse impact on our net income, financial condition or liquidity. Changes in tax laws or tax rulings could materially impact our effective tax rate and the related valuations of our deferred income tax assets. Calamos Investments LLC made an election under section 754 of the Internal Revenue Code of 1986, as amended (a “section 754 election”). As a result of the section 754 election, Calamos Investments LLC increased our Company’s proportionate share of the tax basis of the assets of Calamos Investments LLC to reflect the purchase price paid by our Company for its interest in Calamos Investments LLC. The Internal Revenue Service completed its audit of Calamos Investments LLC for its 2004 through 2006 tax years and has proposed certain adjustments not related to the section 754 election. We anticipate that this audit and the 2004 through 2006 tax years will ultimately be closed without an adjustment to the 754 election. 22 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our principal executive offices are located at 2020 Calamos Court, Naperville, Illinois 60563, where we occupy approximately 153,000 square feet of space under lease agreements with subsidiaries of Calamos Property Holdings LLC, which is owned by the stockholders of Calamos Family Partners, Inc.We have approximately 58,000 square feet of additional office space at other locations in Naperville, Illinois under separate lease agreements with subsidiaries of Calamos Property Holdings LLC.Our New York office is at Rockefeller Center, 610 Fifth Avenue where we lease approximately 5,800 square feet of office space. ITEM 3. LEGAL PROCEEDINGS In the normal course of business, we may be party to various legal proceedings from time to time.Currently, there are no legal proceedings that management believes may have a material effect on our consolidated financial position or results of operations. ITEM 4. MINE SAFETY DISCLOSURE None. 23 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our Class A common stock ($0.01 par value) trades on the NASDAQ Global Select Market under the symbol “CLMS.” There is no public market for our Class B common stock ($0.01 par value). The high and low trade price information for Class A common stock and dividends per share for each class of common stock for 2012 and 2011 were: Market Price Range Cash Dividends per Share High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ On March 8, 2013, there were approximately 58 holders of record of our outstanding Class A common stock and one holder of record of our outstanding Class B common stock. Shares of our Class A common stock are primarily held in “street name” through various brokers. Calamos Asset Management, Inc. expects to declare and pay quarterly cash dividends during 2013. Equity Compensation Plan Information The following table summarizes information as of December 31, 2012, relating to equity compensation plans of the Company pursuant to which shares of our Class A common stock are authorized for issuance: Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders: Stock options $ N/A Restricted stock units — N/A Equity compensation plans not approved by security holders — — — Total $ A combined total of 10,000,000 shares of Calamos Asset Management, Inc.’s Class A common stock may be issued under its incentive compensation plan. For the years ended December 31, 2012, 2011 and 2010, 259,258 shares, 184,440 shares and 273,734 shares, respectively, were converted. 24 The following graph compares the percentage change in cumulative shareholder return on our Company’s common stock with the Standard & Poor’s 500 Index and SNL Asset Manager Index since December 31, 2007 (assuming a $100 investment on December 31, 2007, and the reinvestment of any dividends). Performance Graph Period Ending Index 12/31/07 12/31/08 12/31/09 12/31/10 12/31/11 12/31/12 Calamos Asset Management, Inc. SNL Asset Manager1 S&P 500 The SNL asset manager index consist of various asset management companies. Other Information Calamos Asset Management, Inc. (“CAM”) is comprised of two groups of assets: a) CAM’s 22.1% ownership interest in Calamos Investments LLC (“Calamos Investments”) and b) assets other than its interest in Calamos Investments (“Other Assets”). Because CAM controls the operations of Calamos Investments, CAM presents the entire operations of Calamos Investments with its own, in the consolidated financial statements. The Calamos Interests’ 77.9% ownership in Calamos Investments is presented as non-controlling interest in the consolidated financial statements. Prior to March 1, 2009, in addition to the approximately 20 million outstanding Class A common shares, we added approximately 77 million shares, to our calculation of the number of fully diluted shares, to reflect Calamos Interests’ ownership in Calamos Investments. The resulting share count provided a reasonable proxy for the number of shares used in determining the market capitalization of the fully consolidated company. During 2009, CAM’s certificate of incorporation was amended to provide that units in Calamos Investments are exchangeable into Class A shares of CAM on a fair value basis rather than a one-to-one basis, as previously provided. This change is referred to from time to time herein as the “de-unitization”. As a result of the de-unitization, Calamos Interests’ ownership in Calamos Investments is no longer reflected in the diluted share count presented in CAM’s financial statements and the determination of the market capitalization of the fully consolidated business cannot be easily determined by the product of share price and weighted average number of shares. There is a divergence within the financial community on how to calculate CAM’s market capitalization with some market analysts basing the market capitalization solely on the outstanding share count of CAM’s Class A common stock and others grossing-up CAM’s market capitalization by its 22.1% ownership in Calamos Investments. The following illustration and 25 accompanying table highlight the uniqueness of CAM’s ownership structure in determining the fully consolidated market capitalization. This illustration is based on the closing price of CAM’s Class A common stock of $10.57 on December 31, 2012. Other Assets as of December 31, 2012, included cash and cash equivalents, and current income tax receivables with a combined book value of $67.6 million, which approximates fair value, as well as net deferred tax assets with a book value of $55.3 million. The most significant deferred tax asset relates to an election made under section 754 of the Internal Revenue Code following CAM’s initial public offering that expires in 2019, which allows CAM to reduce future income tax payments by $7.9 million annually. The net present value of the net deferred tax assets is $37.9 million if a hypothetical 12% discount rate were applied over the remaining life of the assets. Using this assumption, Other Assets would collectively have a discounted present value of $105.4 million, or $5.17 per share. Assuming CAM’s stock price fully reflects the Other Assets’ discounted present value of $5.17 per share, it can be inferred that CAM’s remaining stock price of $5.40 ($10.57 - $5.17) would be attributable to CAM’s 22.1% ownership interest in Calamos Investments. With these assumptions, the market capitalization associated with CAM’s ownership in Calamos Investments can be estimated by multiplying the CAM’s share price attributable to Calamos Investments ($5.40) by the number of CAM’s Class A common shares outstanding (20.4 million) to yield an estimated market capitalization of $110.0 million as of December 31, 2012. This result, however, must be divided by CAM’s 22.1% ownership of Calamos Investments to determine the total implied market capitalization of Calamos Investments of $498.3 million. Adding the discounted present value of CAM’s Other Assets to the market capitalization of Calamos Investments indicates that the fully consolidated market capitalization of CAM would be estimated at $603.8 million as of December 31, 2012. The above example assumes that CAM’s stock price reflects the entire discounted present value of the Other Assets. If, however, no value were ascribed to the Other Assets, in CAM’s stock price, the fully consolidated market capitalization of CAM would be estimated at $975.8 million as presented in the table below. The following calculation summarizes CAM’s fully consolidated market capitalization both including and excluding the discounted present value of assets owned exclusively by CAM, which does not take into consideration premiums or discounts for control or marketability: No Recognition of CAM's Other Assets Full Recognition of CAM's Other Assets (in thousands, except share data) (1) Ownership in Calamos Investments Other Assets Ownership in Calamos Investments Other Assets Divide: Discounted value of CAM's Other Assets - $ Class A shares outstanding at December 31, 2012 Discounted value per share of CAM's Other Assets - $ Multiply: Share price attributed to assets $ - $ $ Class A shares outstanding at December 31, 2012 Market capitalization of outstanding shares $ - $ $ Divide by: CAM’s percentage ownership % Market capitalization associated with CAM's assets $ $ $ Fully consolidated market capitalization $ $ Fully consolidated market capitalization 26 Similarly, our Board of Directors may be required to determine the fair values of CAM’s assets. This requirement would be necessitated should the Calamos Interests choose to exchange all or a portion of their ownership interest in Calamos Investments for shares of CAM’s Class A common stock (the “Exchange”). Effective March 1, 2009, the Exchange provisions as set forth in CAM’s Schedule 14C filed with the Securities and Exchange Commission on January 12, 2009 require that the Exchange be based on a fair value approach. Assuming that our Board of Directors used the market price of CAM’s Class A share common stock as the basis for determining fair value, the following table presents a potential range of the number of CAM shares of Class A common stock that the Calamos Interests would have received upon Exchange at December 31, 2012: (in thousands, except share data) (1) No Recognition of CAM's Other Assets Full Recognition of CAM's Other Assets Market capitalization associated with CAM's investment in Calamos Investments (see table above) $ $ Multiply by: Calamos Interests ownership in Calamos Investments % % Calamos Interests’ value exchanged for Class A common stock $ $ Divide by: Share price of CAM Class A common stock $ $ Shares issued to the Calamos Interests upon Exchange The ownership percentages and share prices presented in the tables have been approximated for presentation purposes yet the values presented are derived from the precise ownership percentages and share prices. 27 ITEM 6. SELECTED FINANCIAL DATA The selected financial data presented below has been derived in part from, and should be read in conjunction with, the consolidated financial statements in Item 8. Financial Statements and Supplemental Data and Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Form 10-K. Year Ended December 31, (in thousands, except share data) Income Statement Data: Revenues Investment management fees $ Distribution and underwriting fees Other Total revenues Operating expenses Employee compensation and benefits Distribution expenses Amortization of deferred sales commissions Marketing and sales promotion General and administrative Total operating expenses Operating income Non-operating income (loss) ) ) Income (loss) before income tax provision (benefit) ) Income tax provision (benefit) ) Net income (loss) ) Net (income) loss attributable to non-controlling interest in Calamos Investments LLC ) Net (income) loss attributable to non-controlling interest in partnership investments ) ) ) Net income (loss) attributable to Calamos Asset Management, Inc. $ ) Earnings (loss) per share: Basic $ ) Diluted (1) $ ) Weighted average shares outstanding Basic Diluted (1) Cash dividends declared per share $ 28 As of December 31, Balance Sheet Data (in thousands): Cash and cash equivalents $ Investment securities Partnership investments, net Total assets Long-term debt, including current portion Total liabilities Calamos Asset Management, Inc. stockholders’ equity Non-controlling interests Total stockholders’ equity Total Assets (2) (in millions): Funds Separate accounts Total Assets (2) $ Diluted shares outstanding for 2008 are calculated (a) assuming the Calamos Interests exchanged all of their membership units in Calamos Investments LLC for shares of Calamos Asset Management, Inc.’s Class A common stock on a one-for-one basis and (b) including the effect of outstanding restricted stock unit and options awards. Because the Company generated a loss in 2008, diluted per share results equal basic per share results as the economic impact of the Calamos Interests’ exchange and effect for the stock based compensation results in anti-dilution. In 2009, the ownership structure was de-unitized and the exchange, described above, is now based on a fair value approach which results in the same or fewer shares of Class A common stock being issued at the time of exchange. The effects of the exchange are anti-dilutive and are therefore excluded from the calculation of diluted weighted average shares outstanding for 2012, 2011, 2010 and 2009. “Total Assets” includes assets under management and assets in which we provide model portfolio design and oversight. “Total Assets” should not be confused with the Company’s total assets on its balance sheet. 29 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We provide investment advisory services to institutions and individuals, managing $30.6 billion in client assets as of December 31, 2012 through a variety of investment products designed to suit their investment needs. In the third quarter we began reporting Total Assets. Total Assets includes assets under management totaling $29.7 billion as well as $925 million of assets in which we provide model portfolio design and oversight. Total Assets Our operating results fluctuate primarily due to changes in the total value and composition of our Total Assets and with our ability to manage variable expenses. The following table details our Total Assets, based on the four investment product types we offer in the funds and separate account categories, as of December31, 2012, 2011 and 2010. (in millions) Funds Open-end funds $ $ $ Closed-end funds Total funds Separate Accounts Institutional accounts Managed accounts Total separate accounts Total Assets $ $ $ In order to increase our Total Assets and expand our business, we must develop and market investment products and strategies that suit the investment needs of our target clients— investors seeking superior, risk-adjusted returns over the long-term. The value and composition of our Total Assets and our ability to continue to attract and retain clients will depend on a variety of factors, including, among others: • purchases and redemptions of shares of the open-end funds and other investment products; • the amount of distributed and reinvested capital gains and income; • fluctuations in the global financial markets and the valuations of securities that result in appreciation or depreciation of assets; • the use of leverage within the closed-end funds; • our ability to educate our target clients about our investment philosophy and provide them with best-in-class service; • the relative investment performance and volatility of our investment products as compared to competing offerings and market indices; • competitive conditions in the asset management and broader financial services sectors; • investor sentiment and confidence; and • our introduction of new investment strategies and products, and our decision to close and re-open strategies when deemed in the best interests of our clients. 30 Investment Products Funds Funds include our open-end and closed-end funds, which are commingled investment vehicles registered under the Investment Company Act of 1940, as amended, (“Investment Company Act”) as well as our Dublin, Ireland-domiciled Calamos Global Funds PLC, also referred to as Offshore Funds. Open-End Funds. Open-end funds are continually offered and are not listed on an exchange. Open-end funds issue new shares for purchase and redeem shares from shareholders who sell. The share price for purchases and redemptions of open-end funds is determined by each fund’s net asset value, which is calculated at the end of each business day. Assets in open-end funds vary as a result of both market appreciation and depreciation and the level of new purchases or redemptions of shares of a fund. Investment management fees, including performance-based fees, are our principal source of revenue from open-end funds and are primarily derived from assets under management. We offer several share classes in each open-end fund to provide investors with alternatives to pay for commissions, distribution and service fees. Closed-End Funds. Closed-end funds typically sell a finite number of shares to investors through underwritten public offerings. After the public offerings, investors buy closed-end fund shares from, and sell those shares to, other investors through an exchange or broker-dealer market. All of the closed-end funds that we manage currently use leverage which increases their total assets. Assets in closed-end funds vary due to the amount of assets raised in underwritten public offerings, the amount of leverage utilized and market appreciation or depreciation. Our revenues from closed-end funds are derived from the investment management fees on the assets that we manage. In addition, in a typical underwritten public offering, investors are charged a commission by the selling firms. We do not receive or pay commissions in connection with sales of closed-end fund shares, although we may pay asset-based distribution and service fees, as well as one-time distribution and service fees to underwriters for underwriting public offerings of closed-end funds. Separate Accounts Separate accounts include institutional accounts and managed accounts for high net worth investors. Fund flows into and out of such accounts, which we refer to as purchases and redemptions, affect our level of Total Assets. Total Assets from these accounts also vary as a result of market appreciation and depreciation. Our revenues from separate accounts are derived from investment management fees that we charge, including performance-based fees where applicable. Provided below is a brief differentiation of these accounts: • Institutional accounts are separately managed accounts for institutional investors, such as public and private pension funds, public funds, endowment funds and private investment funds. Institutional accounts also include sub-advised portfolios, such as registered investment companies, where we act as investment advisor but for which we have limited or no distribution responsibilities. Institutional accounts are typically offered directly by us through institutional consultants and through national and regional broker-dealers. • Managed accounts are separately managed accounts for high net worth investors offered primarily through national and regional broker-dealers. Managed accounts also include accounts for which we provide model portfolio design and oversight. 31 Revenues Our revenues are substantially comprised of investment management fees earned under contracts with the funds and separate accounts managed by us. The distribution of Total Assets among our investment products has an impact on our investment management fees, as some products carry different fees than others. Investment management fees may fluctuate based on a number of factors, including the following: • total value and composition of our Total Assets; • the amount of capital gain and income distributions; • market appreciation or depreciation; • the use of leverage within our closed-end products; • relative investment performance and volatility of our investment products and strategies compared to benchmarks and competitors; • level of net sales and redemptions, which represent the sum of new client assets, additional funding from existing clients, withdrawals of assets from and termination of client accounts, and purchases and redemptions of open-end fund shares; • a determination by the independent trustees of the funds to terminate or significantly alter the funds’ investment management agreements with us; and • increased competition. Our revenues also are comprised of distribution and underwriting fees. Asset-based distribution and/or service fees received pursuant to Rule12b-1 plans, discussed below, are a significant component of distribution and underwriting fees. Distribution and underwriting fees may fluctuate based on a number of factors, including the following: • total value of our assets under management; • total composition of our assets under management by share class; • market appreciation or depreciation; and • the level of purchases and redemptions. Investment Management Fees Investment management fees that we receive from funds for which we act as investment advisor are computed monthly on an average daily net asset value basis. Investment management fees that we earn on separate accounts for which we act as investment advisor are generally computed quarterly, either in advance or in arrears, based on the average Total Assets or Total Assets at the beginning or end of the quarterly period. We recognize the revenues derived from these fees over the period during which we render investment advisory services. Distribution and Underwriting Fees Distribution and underwriting fees include (1)asset-based distribution and/or service fees received pursuant to Rule12b-1 plans, (2)front-end sales charges and (3)contingent deferred sales charges. Rule12b-1 distribution and/or service fees are asset-based fees that the open-end funds pay us over time pursuant to distribution plans adopted under provisions of Rule12b-1 of the Investment Company Act. These fees are typically calculated as a percentage of average daily net assets in specific share classes of the open-end funds. These fees fluctuate with both the level of average daily net assets and the relative mix of assets among share classes. Rule12b-1 fees are generally offset by distribution and service expenses paid during the period, as well as the amortization of deferred sales commissions that were previously paid by us to third parties. 32 We earn front-end sales charges on the sale of ClassA shares of open-end funds, which provide for a sales charge at the time of investment. We retain a portion of the applicable sales charge and record as underwriting revenue only the portion that we retain. We retain the entire sales charge earned on accounts where Calamos Financial Services acts as the broker-dealer. Sales charges are waived on sales to shareholders or intermediaries that exceed specified minimum dollar amounts and other specified conditions. Sales charges fluctuate with both the level of ClassA share sales and the mix of ClassA shares offered with and without a sales charge. Contingent deferred sales charges are earned on redemptions of ClassB shares within six years of purchase and on redemptions of ClassC shares within one year of purchase. Contingent deferred sales charges fluctuate primarily based on the length of the investment in ClassB and ClassC shares. Waivers of contingent deferred sales charges apply under certain circumstances. Other Revenues Other revenues consist primarily of portfolio accounting fees, which are contractual payments calculated as a percentage of combined assets of the funds for financial accounting services, such as establishing expense accruals and performing tax calculations. The fees were calculated based on the average daily assets of the open-end and closed-end funds. Operating Expenses Our operating expenses consist of employee compensation and benefits, distribution expenses, amortization of deferred sales commissions, marketing and sales promotion expenses, and general and administrative expenses. These expenses fluctuate due to a number of factors, including but not limited to, the following: • variations in the level of total compensation expense due to, among other things, incentive compensation, changes in our employee count and mix and competitive factors; •changes in distribution expense and amortization of the deferred sales commissions as a result of fluctuations in open-end fund sales and level of redemptions; •market appreciation or depreciation of assets under management which will directly impact distribution expenses; • the amount of Rule12b-1 distribution and/or service fees that we receive, as well as our continued ability to receive those fees in the future, which would affect the amortization expenses associated with the receipt of these fees; • changes in the level of our marketing and promotion expenses in response to market conditions, including our efforts to further penetrate and support new and existing distribution channels and clients; and • expenses and capital costs, such as technology assets, professional services, depreciation, and research and development, incurred to maintain and enhance our administrative and operating services infrastructure. We have and will continue to adjust the level of expenses relative to business income and continue to seek opportunities to implement a more variable cost structure. Employee Compensation and Benefits Employee compensation and benefits expense includes salaries, incentive compensation and related benefits costs. Employee compensation and benefits are benchmarked against the competitive market landscape, including industry compensation standards. In order to attract and retain qualified personnel, we must maintain competitive employee compensation and benefits. In normal circumstances, we expect to experience a general rise in employee compensation and benefits expenses over the long-term. We use a fair value method in recording compensation expense for restricted stock units and stock options granted under our incentive stock plan. Under the fair value method, compensation expense is measured at the grant date based on the estimated fair value of the award and is recognized as an expense over the vesting period. Fair value is determined on the date granted using the Black-Scholes option pricing model for the stock options and is determined by the market value of the underlying stock for restricted stock units. 33 Distribution Expenses Distribution expenses include payments that we make to broker-dealers and other intermediaries for selling, underwriting, servicing and administering open-end funds. This expense is influenced by new open-end funds sales, levels of redemptions and market appreciation or depreciation of assets under management in these products. This expense is comprised of Rule12b-1 distribution and/or service fee payments to the selling firms. Amortization of Deferred Sales Commissions As discussed, we pay commissions to selling firms upon the sale of ClassC shares and previously paid commissions on the sale of Class B shares of open-end funds. As we pay these commissions, we create a deferred sales commission asset on our consolidated statement of financial condition. We amortize these assets over either the average remaining lives of the assets or the period in which we receive related asset-based distribution and/or service fees pursuant to Rule12b-1 plans. Amortization expenses generally offset the Rule12b-1 fees we receive from the funds’ shareholders over this same period. In addition, because Rule12b-1 fees cease upon the redemption of the open-end fund shares, amortization expenses are accelerated when shares are redeemed, resulting in an increase in amortization expense and a reduction of the deferred sales commission asset. Other Operating Expenses Other operating expenses include marketing and sales promotion expenses and general and administrative expenses. Marketing and sales promotion expenses generally vary based on the type and level of marketing, educational, sales or other programs in operation and include closed-end fund marketing costs and ongoing and one-time payments to broker-dealers. In addition, as the open-end funds that we manage have grown in size and recognition over time and in normal circumstances, we have become subject to supplemental compensation payments to third-party selling agents, which are a component of marketing and sales promotion expense. We expect supplemental compensation payments to fluctuate with changes in assets under management. In connection with closed-end funds, we make fee payments to certain underwriters for distribution, consulting and/or support services rendered during or after the offering period of each closed-end fund. These fees are based on contractual agreements with underwriting firms and may be paid over time based on the average daily net assets of such funds or at the close of the offering period based on the amount of assets raised during the offering. General and administrative expenses primarily include occupancy-related costs, depreciation and professional and business services. These expenses generally fluctuate in relative proportion to the number of employees employed by us and the overall size and scale of our business operations. 34 Impact of Distribution and Underwriting Activities In order to grow assets under management, we engage in distribution and underwriting activities, principally with respect to our family of open-end funds. When analyzing our business, we consider the result of these distribution activities on a net revenue basis as they are typically a result of a single open-end fund share purchase. Generally accepted accounting principles in the United States (GAAP) requires that we present these activities on a gross revenue basis, thus resulting in a reduction to our overall operating margin, as the margin on distribution activities is generally lower than the margins on the remainder of our business. While we do not adjust our margin for these activities on a net revenue basis, we believe the margin table below is useful to understanding the impact of distribution activities on our margin. The following table summarizes the net distribution fee margin for the years ended December 31, 2012 and 2011: (in thousands) Distribution and underwriting fees $ $ Distribution expenses ) ) Amortization of deferred sales commissions ) ) Net distribution fees $ $ Net distribution fee margin 4
